        Case 1:21-cr-00012-KMW Document 22-2 Filed 06/21/21 Page 2 of 2

                                                                 USDSSDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
                                                                  DOC#:-----:---.-
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED:             I
                                                                              -<:; q c:r ,~           I
 UNITED STATES OF AMERICA,
                                                             \lwY'\.vJ
                v.                                         [~ORDER

 ERIK FELIZ,                                                 Sl 21 Cr. 12 (KMW)

                            Defendant.


        WHEREAS, with the defendant' s consent, his guilty plea allocution was made before

United States Magistrate Judge Kevin Nathaniel Fox on June 8, 2021;

        WHEREAS, a transcript of the plea allocution was made and thereafter was transmitted to

the District Court;

        WHEREAS, upon review of the transcript, this Court has determined that the defendant

entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty

plea;

        IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.


SO ORDERED:

Dated: New York, New York
       June ~    ,2021


                                             HONORABLEKIMBA M. WOOD
                                             UNITED STATES DISTRICT JUDGE
                                             SOUTHERN DISTRICT OF NEW YORK
